DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “the user hold the first grip and the second grip with both hands” it is unclear exactly what this is supposed to mean. It is unclear exactly what configuration is intended i.e. if the user will hold both of the grips with both hands, or a single hand for each grip. Additionally, it is unclear if this is intended to be functionally claimed or positively claimed. For the purpose of examination, it is assumed that this limitation is functional and a device configured to allow a user to grip a first grip and a second grip with a first and second hands respectively including a first and second pressure sensors that are able to be pressed at the same time is considered to meet this limitation.
Claims 2-7 and 9-10 are rejected as depending from claims 1 and 8 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10,697,735 B2) in view of Balzano (US 2014/0101831 A1).
Regarding claim 1, Liu discloses an intelligent protective pack, comprising a protective bag (abstract) body having a front surface and a back surface, wherein the front surface is provided with a pressure signal impact region (Fig. 2, to the degree that sensor 106 is configured to sense pressure in such a way as to sense an impact on the body of the backpack), and the back surface is provided with a first grip and a second grip (noting shoulder straps 12 that are capable of being held by a user’s hand or to grip the backpack), and a distress signal transmitting unit (Col. 4; Ll. 24-32), comprising a first pressure sensor (106) disposed in the first grip (Col. 4; Ll. 33-36).
Liu does not specifically disclose a second pressure sensor disposed in the second grip. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Liu and include a second pressure sensor in the second grip because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding a second pressure sensor disposed on the second grip would provide the same functionality as the first pressure sensor on the first shoulder strap. Such a change would merely allow for an additional sensor to provide additional pressure data associated with the second strap. This configuration allows for the functionally whereby  in a situation where when the user is attacked, the device is configured such that the user can hold the first grip and the second grip and cause a pressure sensed by the first and the second pressure sensors and to transmit signals.
Liu does not specifically disclose a third pressure sensor disposed in the pressure signal impact region.
Balzano teaches the ability to have a bulletproof device including an impact region, as well as pressure sensor (64) disposed in the pressure signal impact region (Fig. 2) for trigging a distress signal (Paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Liu and further include a pressure sensor in an expected impact region similar to that of Balzano because such a change would allow for an additional sensor to be provided to more accurately assess a situation thereby further improving the ability to determine a bullet impact from some other sort of impact. 
Regarding claims 2-3, Liu further discloses the distress signal transmitting unit further comprises, a receiver electrically connected to the first pressure sensor, the second pressure sensor and the third pressure sensor (noting the obviousness to include a second sensor, as well as the teaching of Balzano) and used for receiving pressure signals from the first pressure sensor, the second pressure sensor and the third pressure sensor, a transmitter used for transmitting a distress signal; and a microprocessor electrically connected to the receiver and the transmitter, and used for determining whether to transmit the distress signal according to the pressure signals from the first pressure sensor, the second pressure sensor and the third pressure sensor (Col. 4; Ll. 24-32), the receiver is  electrically connected to the first pressure sensor, the second pressure sensor and the third pressure sensor in a manner of wireless communication or wire communication (Col. 5; Ll. 47-54).
Regarding claims 4-6, modified Liu discloses  a position locator the position locator is electrically connected to the microprocessor the position locator is a Global Positioning System (GPS) position locator (Col. 5; Ll. 21-24). 
Modified Liu does not specifically disclose the position locator is disposed on the front surface of the protective bag body.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Liu and place the position locator on the front surface of the protective bag body because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10,697,735 B2) in view of Balzano (US 2014/0101831 A1) as applied to claim 1 above, and further in view of Compton et al. (US 2013/0213208 A1)(Compton).
Regarding claim 7, modified Liu does not specifically disclose the protective bag body comprises an anti-cutting material layer, a bullet-proof material layer and an anti-microbial material layer arranged sequentially.
Compton teaches the ability to include a ballistic panel for resisting the penetration of projectiles including an anti-cutting material layer (to the degree that the materials described will prevent some degree cutting or tearing of the fibers), a bullet-proof material layer (Fig. 1) and an anti-microbial material layer (Paragraph 0088).
It would have been obvious to one having ordinary skill in the art to take the modified device of Liu and include layers of anti-cutting material, bullet-proof material, and antimicrobial materials because such a change would have required a maker to choose layers including desired material properties, Compton teaches the ability to include layers of desired material properties such as antimicrobial properties. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10,697,735 B2) in view of Balzano (US 2014/0101831 A1) and Compton et al. (US 2013/0213208 A1)(Compton) and Ly (US 2017/0231369 A1).
Regarding claim 8, Liu discloses an intelligent protective pack, comprising a protective bag (abstract) body having a front surface and a back surface, wherein the front surface is provided with a pressure signal impact region (Fig. 2, to the degree that sensor 106 is configured to sense pressure in such a way as to sense an impact on the body of the backpack), and the back surface is provided with a first grip and a second grip (noting shoulder straps 12 that are capable of being held by a user’s hand or to grip the backpack), and a distress signal transmitting unit (Col. 4; Ll. 24-32), comprising a first pressure sensor (106) disposed in the first grip.
Liu does not specifically disclose a second pressure sensor disposed in the second grip. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Liu and include a second pressure sensor in the second grip because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding a second pressure sensor disposed on the second grip would provide the same functionality as the first pressure sensor on the first shoulder strap. Such a change would merely allow for an additional sensor to provide additional pressure data associated with the second strap. This configuration allows for the functionally whereby  in a situation where when the user is attacked, the device is configured such that the user can hold the first grip and the second grip and cause a pressure sensed by the first and the second pressure sensors and to transmit signals.
Liu does not specifically disclose a third pressure sensor disposed in the pressure signal impact region.
Balzano teaches the ability to have a bulletproof device including an impact region, as well as pressure sensor (64) disposed in the pressure signal impact region (Fig. 2) for trigging a distress signal (Paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Liu and further include a pressure sensor in an expected impact region similar to that of Balzano because such a change would allow for an additional sensor to be provided to more accurately assess a situation thereby further improving the ability to determine a bullet impact from some other sort of impact. 
Modified Liu does not specifically disclose the protective bag body comprises an anti-cutting material layer, a bullet-proof material layer and an anti-microbial material layer arranged sequentially.
Compton teaches the ability to include a ballistic panel for resisting the penetration of projectiles including an anti-cutting material layer (to the degree that the materials described will prevent some degree cutting or tearing of the fibers), a bullet-proof material layer (Fig. 1) and an anti-microbial material layer (Paragraph 0088).
It would have been obvious to one having ordinary skill in the art to take the modified device of Liu and include layers of anti-cutting material, bullet-proof material, and antimicrobial materials because such a change would have required a maker to choose layers including desired material properties, Compton teaches the ability to include layers of desired material properties such as antimicrobial properties. 
Modified Liu does not specifically disclose an elastic band located between the first grip and the second grip.
Ly teaches the ability to have a backpack with elastic or inelastic bands (Paragraph 0082), as well as a band (Fig. 9) extending between a first and second shoulder straps (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Liu and include a band extending between a first and second shoulders straps (grips as described) in order to help to ensure that the shoulder straps are held in a desired position by having them coupled to one another by a band as shown by Ly.
Regarding claim 9, modified Liu discloses the protective bag body further comprises another anti-cutting material layer used for covering the antimicrobial material layer to the degree that Compton teaches the ability to treat multiple layers with antimicrobial properties, and whereby one of the inner layers being provided with antimicrobial material would result in anti-cutting materials covering the antimicrobial material layer.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10,697,735 B2) in view of Balzano (US 2014/0101831 A1) and Compton et al. (US 2013/0213208 A1)(Compton) and Ly (US 2017/0231369 A1) as applied to claim 9 above, and further in view of Downs et al. (US 10,513,088 B2)(Downs).
Regarding claim 10, modified Liu and specifically Compton discloses the anti-cutting material is an anti-cutting cloth (noting the aramid fabrics), the bulletproof material is ultra-high molecular weight polyethylene fiber (Paragraph 0029).
Modified Liu does not specifically disclose the antimicrobial material layer is copper fiber.
Downs teaches the ability to include antimicrobial materials with a protective plate including copper or copper applied to fibers (Col. 38; Ll. 56-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Liu and have the antimicrobial material layer include copper fiber because such a change would require a mere choice of one known antimicrobial material for another. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art references fail to teach or disclose “wherein when the user is attacked the user held the first grip and the second grip with both hands, and at the same time press the first pressure sensor and the second pressure sensor to transmit pressure signals.”  Examiner notes that it is unclear exactly what this is intended to mean as noted above. Liu demonstrates a configuration where if the user were attacked the user would be able to hold one of the first or second grips that includes the first pressure sensor and transmit said pressure signal. It would have been obvious to one having ordinary skill in the art before the effective filing date to include a second pressure sensor in the second grip as it would be a mere duplication of parts and function in the same way as the first pressure sensor. This configuration is structurally capable of allowing a user to grip the first and second grips with both hands, or with each hand and press the pressure sensors at the same time, thereby transmitting pressure signals. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., if the first pressure sensor 123 in the pressure signal impact region 1111 is accidently touched alone, it will not emit the distress signal because of misoperation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734